Citation Nr: 0720827	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-15 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a compensable evaluation for a Baker's cyst of 
the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 RO decision, which 
denied an increased rating for a Baker's cyst of the left 
knee.  The Board remanded this claim in June 2004 in order to 
allow for further evidentiary development.  


FINDING OF FACT

The veteran's service-connected Baker's cyst of the left knee 
is manifested by a nontender and painless 3 centimeter scar; 
with no signs of limitation of function, tissue or skin loss, 
exfoliation, itching, exudation, or hypopigmentation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent 
for a Baker's cyst of the left knee have not been met.  See 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.118, Diagnostic Code 7819 (2001 and 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated June 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the RO assigned the 0 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with a VA examination most 
recently in May 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2006).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2005 VA examination report is thorough and adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2006).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran was originally service connected for a Baker's 
cyst of the left knee, and rated as 0 percent disabling, 
effective August 1984, in a November 1984 rating decision.  
No increase in the evaluation of this disability has been 
made since this time.

The Board notes that the veteran suffered an injury to his 
left knee prior to service and has had multiple arthoscopic 
surgeries on his left knee for meniscal tears following his 
discharge from service.  See VA examination report, May 2005.  
The only issue currently before the Board on appeal is the 
veteran's Baker's cyst of the left knee.  The veteran's left 
knee meniscal tears and any other left knee injuries, aside 
from his Baker's cyst, are not service connected at this 
time.  Therefore, any related pain or symptoms for these 
injuries cannot be evaluated and will not serve to increase 
the rating of the veteran's Baker's cyst.  

The veteran's service-connected Baker's cyst of the left knee 
is a skin disability.  During the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board will 
evaluate the veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.
 
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for the Baker's cyst of the left knee at any 
time on or after August 30, 2002.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

1.  Whether an increased rating is warranted under the 
"old" criteria at any time 

The RO rated the veteran's Baker's cyst as analogous to new, 
benign skin growths.  Prior to August 30, 2002, Diagnostic 
Code 7819 provides that new, benign skin growths were to be 
rated as scars, disfigurement, etc., or, in the alternative 
eczema.

Prior to August 30, 2002, Diagnostic Codes 7800 though 7805 
were used to evaluate disability from scars.  The Board notes 
that Diagnostic Codes 7800, 7801, 7802, and 7803 are 
inapplicable, as the cyst at issue is located on the 
veteran's left knee; there is no allegation or evidence that 
the cyst is analogous to a scar burn of any kind, second or 
third degree; it is not of the requisite size to warrant the 
assignment of a compensable evaluation; and there is no 
evidence of any sort of ulceration on the left knee.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2002).  

Diagnostic Code 7804 evaluated superficial scars that are 
tender and painful on objective demonstration.  The veteran's 
cyst has been noted as neither tender nor painful.  See VA 
examination report, November 1998; VA examination report, May 
2005.  Therefore, application of this diagnostic code does 
not afford the veteran a higher rating. 

Diagnostic Code 7805 instructed the rater to evaluate scars 
based on limitation of function of the part affected.  There 
is no evidence of record indicating that the veteran suffers 
a limitation of function as a result of the Baker's cyst scar 
on his left knee.  The examining physician at the May 2005 
examination specifically noted that the veteran's Baker's 
cyst is nonimpairing, rendering this diagnostic code 
inapplicable.

Under Diagnostic Code 7806, a 0 percent rating would be 
assigned for slight exfoliation, exudation, or itching 
involving a nonexposed surface or small area.  A 10 percent 
rating would be assigned for exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  A 30 
percent rating applied for exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating would be assigned for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability was exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7819 (2002).  The May 2005 VA examination report specifically 
notes that there is no evidence of exfoliation, exudation, or 
itching of the veteran's left knee Baker's cyst scar.  Given 
that there is no evidence of record indicating that these 
symptoms are present, a higher rating cannot be granted under 
Diagnostic Code 7806.

2.  Whether an increased rating is warranted under the 
"new" criteria

Under the new criteria, effective August 30, 2002, Diagnostic 
Code 7819, benign skin neoplasms, instructs the rater to 
evaluate as disfigurement of the head, face, or neck, scars, 
or impairment of function.  If rating as a scar, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 must be applied.  

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for scars, other than head, face, or neck, that are deep or 
that cause limited motion and which cover an area exceeding 6 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  A 10 percent rating is also 
assignable for scars, other than head, face, or neck, that 
are superficial, do not cause limited motion, and which cover 
an area of 144 square inches (929 sq. cm.) or greater.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  The 
veteran's left knee cyst scar was most recently measured at 3 
centimeters.  See VA examination report, May 2005.  The Board 
recognizes that, at the March 2002 VA examination, the scar 
was measured at 3 inches.  However, for the purpose of these 
diagnostic codes, this difference is irrelevant.  Further, 
there is no evidence that the service-connected Baker's cyst 
is productive of limitation of motion of the knee or is deep.  
As such, a higher rating is unavailable under Diagnostic 
Codes 7801 and 7802.
    
Under Diagnostic Code 7803, unstable, superficial scars 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  For the purpose of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  The physician at the May 2005 VA examination 
specifically noted that there is no tissue or skin loss on 
the left knee; as such, application of this code does not 
result in the assignment of a higher rating.

Under Diagnostic Code 7804, scars which are superficial and 
painful on examination are assigned a 10 percent rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  As mentioned 
above, the physicians at the November 1998 and May 2005 VA 
examinations specifically noted that the scar is not painful 
on examination.  Therefore, this diagnostic code does not 
afford the veteran a higher rating.

No changes have been made to Diagnostic Code 7805, which 
rates scars on limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  As 
previously mentioned, there is no evidence of record 
indicating that the veteran suffers a limitation of function 
as a result of the Baker's cyst scar, and the May 2005 
examination specifically noted that the veteran's Baker's 
cyst is nonimpairing.  Therefore, Diagnostic Code 7805 is 
inapplicable as well.

In addition, Diagnostic Code 7800 is inapplicable, due to the 
location of the scar.  

There is no medical evidence of record or complaints 
indicating that the veteran's baker cyst is analogous to 
dermatitis or eczema, American or Old World Leishmaniasis, 
discoid lupus erythematosus or subacute cutaneous lupus 
erythematosus, tuberculosis luposa, dermatophytosis, bullous 
disorders, psoriasis, exfoliative dermatitis, or malignant 
skin neoplasms.  See 38 C.F.R. § 4.118, Diagnostic Code 7806-
7809; 7811; 7813; 7815-7818 (2006).  As such, none of these 
diagnostic codes are applicable.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms, such as left 
knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The veteran is not 
competent to render an opinion as to the severity of his 
condition because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, despite the veteran's claim that 
his service-connected left knee cyst has progressed 
sufficiently to warrant a higher rating, the Board finds the 
VA physician's statements that the cyst symptoms are 
essentially non-impairing as more probative.  See VA 
examination report, May 2005.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is adequately evaluated 
under his current 0 percent rating for his service-connected 
Baker's cyst of the left knee.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
Baker's cyst, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).


ORDER

Entitlement to a compensable evaluation for a Baker's cyst of 
the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


